UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 18-7251


UNITED STATES OF AMERICA,

                     Petitioner - Appellee,

              v.

JACK LOUIS SPORICH,

                     Respondent - Appellant.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. James C. Dever III, District Judge. (5:17-hc-02061-D)


Submitted: March 29, 2019                                         Decided: April 11, 2019


Before KING, WYNN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


G. Alan DuBois, Federal Public Defender, Jaclyn L. DiLauro, Assistant Federal Public
Defender, OFFICE OF THE FEDERAL PUBLIC DEFENDER, Raleigh, North Carolina,
for Appellant. Robert J. Higdon, Jr., United States Attorney, Joshua B. Royster,
Assistant United States Attorney, Genna D. Petre, Special Assistant United States
Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Raleigh, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Jack Louis Sporich appeals the district court’s order civilly committing him as a

sexually dangerous person pursuant to the Adam Walsh Child Protection and Safety Act

of 2006, 18 U.S.C. §§ 4247-4248 (2012).          Sporich argues that the district court

erroneously concluded that he would have serious difficulty refraining from sexual

misconduct if released and that the district court violated his due process rights by

delaying one year between conducting the commitment hearing and issuing its

commitment order. We affirm.

       We review the district court’s legal conclusions de novo and its factual findings

for clear error. United States v. Charboneau, 914 F.3d 906, 912 (4th Cir. 2019). To

obtain a civil commitment order under 18 U.S.C. 4248(d) (2012), the Government must

establish clear and convincing evidence of three facts: (1) that Sporich “has engaged or

attempted to engage in sexually violent conduct or child molestation,” 18 U.S.C.

§ 4247(a)(5); (2) that Sporich currently “suffers from a serious mental illness,

abnormality, or disorder,” 18 U.S.C. § 4247(a)(6); and (3) that as a result, Sporich

“would have serious difficulty in refraining from sexually violent conduct or child

molestation if released,” 18 U.S.C. § 4247(a)(6).     See, e.g., United States v. Perez,

752 F.3d 398, 407 (4th Cir. 2014).

       Sporich concedes that the Government satisfied the first two requirements, so the

issue hinges on the district court’s factual determination that Sporich “would have serious

difficulty in refraining from sexually violent conduct or child molestation if released.”

The district court properly considered Sporich’s modus operandi, institutional conduct,

                                            2
age, and health, and it ultimately gave greater weight to the Government’s “dynamic risk

factors” supporting civil commitment. The district court was well within the clear weight

of the evidence in declining to credit the opinions of Sporich’s experts. See Anderson v.

City of Bessemer City, 470 U.S. 564, 575 (1985); United States v. Wood, 741 F.3d 417,

425 (4th Cir. 2013) (stating that in “classic battle of the experts, . . . the district court

clearly was at liberty to choose the opinions of [some experts] over the opinion of

[another]”). We conclude that the district court did not clearly err in concluding that

Sporich would have serious difficulty refraining from sexual misconduct on release.

       We are also unpersuaded by Sporich’s due process argument. “The fundamental

requirement of due process is the opportunity to be heard at a meaningful time and in a

meaningful manner.” Mathews v. Eldridge, 424 U.S. 319, 333 (1976) (internal quotation

marks omitted). Assuming, without deciding, that this posthearing delay implicates

Sporich’s due process interests, we conclude that Sporich has not established a

cognizable post-deprivation delay of process. See Federal Deposit Insurance Corp. v.

Mallen, 486 U.S. 230, 242 (1988) (providing standard); United States v. Timms,

664 F.3d 436, 444 (4th Cir. 2012). The Government played no role in the delay, and

given the evidence presented at the civil commitment hearing, there was a low likelihood

that the interim decision was mistaken. And in any case, Sporich received the requisite

hearing and order and is currently exercising his right to appeal, so “there is not any

sound reason to order [his] release.” United States v. Johnson, 732 F.2d 379, 382-83 (4th

Cir. 1984).



                                             3
      Finally, Sporich argues that the district court erred by denying his motion to

dismiss the certificate against him as filed outside the four-year statute of limitations

provided in 28 U.S.C. § 1658(a). As the parties agree, we rejected that argument in

United States v. Searcy, 880 F.3d 116, 122-25 (4th Cir.), cert. denied, 139 S. Ct. 285

(2018) (holding that catch-all statute of limitations in § 1658(a) does not apply to civil

commitment proceedings under Adam Walsh Act). Therefore, this issue is foreclosed by

controlling precedent. In sum, we affirm the district court’s order and deny as moot

Sporich’s motion to expedite. We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                             AFFIRMED




                                            4